IT IS ORDERED that the Honorable J.C. Nicholson, Jr., be vested with exclusive jurisdiction over any criminal charges that may be filed against Dylann S. Roof arising out or related to the killings which occurred on June 17, 2015, in the City of Charleston, Charleston County, South Carolina. Judge Nicholson shall decide all matters, both pretrial and trial, pertaining to these charges, including motions to appoint or **618relieve counsel, and shall retain jurisdiction over these charges regardless of where he may be assigned to hold court and may schedule such hearings as may be necessary at any time *584without regard as to whether there is a term of court scheduled.
/s/Jean H. Toal , C.J.
/s/FOR THE COURT